IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: AMENDED AND RESTATED    : No. 507 MAL 2014
LIFETIME REVOCABLE TRUST       :
AGREEMENT OF RICHARD M.        :
MARCKS, A DECEASED PERSON      : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
                               :
PETITION OF: SUSQUEHANNA TRUST :
AND INVESTMENT COMPANY         :


                                    ORDER


PER CURIAM

     AND NOW, this 13th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.